IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


FLEETWAY CAPITAL CORP,                    : No. 268 EAL 2017
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
           v.                             :
                                          :
                                          :
SH&T EXPRESS, LLC, SHUKRI                 :
TEMIROV, GUARANTOR, KHALIDA               :
TEMIROV, GUARANTOR, SHUHRAT               :
TEMIROV, GUARANTOR, TRANSPORT             :
CARRIER HOUSE, LLC, GUARANTOR,            :
SEVILA TRUCKING, INC., GUARANTOR          :
AND TEMUR TRUCKING, INC.,                 :
GUARANTOR,                                :
                                          :
                  Petitioners             :


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of January, 2018, the Petition for Allowance of Appeal is

DENIED.